        Case 8:04-cr-00235-DKC Document 2085 Filed 07/06/21 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          :
UNITED STATES OF AMERICA
                                          :

     v.                                   : Criminal No. DKC 04-0235-29

                                          :
GWENDOLYN LEVI
                                          :

                            MEMORANDUM OPINION

        Defendant     Gwendolyn    Levi       was   sentenced    to    400   months

imprisonment     on    October    6,   2006,        after   pleading    guilty   to

conspiracy to distribute and possess with intent to distribute one

kilogram or more of heroin.            (ECF No. 979).           Her sentence was

reduced to 292 months after the application of Amendment 782 on

December 5, 2019.       (ECF No. 1961).

        Ms. Levi, through her attorney Sapna Mirchandani, Assistant

Federal Public Defender, filed an emergency motion for a reduced

sentence pursuant to 18 U.S.C. 3582 (c)(1)(A)(i) (ECF No. 1982).

She asked the court to grant her motion for compassionate release

by reducing her sentence to time-served or, alternatively, to

reduce her sentence to 240 months’ incarceration under Section 404

of the First Step Act.           She filed an amended motion on June 5,

2020, seeking the same relief. (ECF No. 1992). Ms. Levi was

transferred by the Bureau of Prisons to home confinement on June 3,

2020.    Her amended motion omitted her request that the pandemic be
       Case 8:04-cr-00235-DKC Document 2085 Filed 07/06/21 Page 2 of 4



considered an “additional” reason for relief and asked that the

motion be considered on an expedited basis.

        The Government opposed her motion arguing that Ms. Levi has

not    established     extraordinary     or     compelling        reasons    for

compassionate release and that her release to home confinement

sufficiently addresses her health concerns.          (ECF No. 2012).            It

did,    however,   acknowledge    that   she   likely   does      not    pose   a

significant danger to the community.           It emphasized the role she

played, in travelling to New York to acquire heroin, and personally

being involved in over 80 kilograms of heroin.          It also pointed to

her criminal history that includes prior felony drug-trafficking

and firearms convictions.        Ms. Levi filed a reply (ECF No. 2018),

challenging the descriptions of her role and criminal history, and

amplifying the procedural history of this case.              The Government

filed a motion for leave to file a surreply (ECF No. 2033) which

Ms. Levi opposed (ECF No. 2034).         In its proposed surreply, the

government takes issue with some of the contentions made by Ms.

Levi as to the potential length of home confinement under the

current program.

       More recently, Ms. Levi filed supplements (ECF Nos. 2064,

2076), and an Emergency Motion for hearing (ECF No. 2082). In a

letter dated June 24, 2021, Counsel reported that Ms. Levi was in

the    D.C.   Correctional   Treatment    Facility   due     to    a    possible

violation of the rules of home confinement.             The motion filed

                                         2
     Case 8:04-cr-00235-DKC Document 2085 Filed 07/06/21 Page 3 of 4



July 2, 2021, seeks a hearing in order to compel the government to

explain why it continues to oppose her immediate release.

     Ms. Levi has now served an additional 13 months in the custody

of the BOP, albeit on home confinement, meaning that she has served

approximately 70% of the sentence.                She has done well on home

confinement,     the     current       question       of     the     missed      call

notwithstanding.       Because of her release to home confinement, the

most pressing initial concerns (COVID, age, and health) were

addressed.     Now, however, due to the potential return to full

custody, it is appropriate to determine whether reduction to time

served is consistent with the goals of sentencing.

     Upon full consideration of the factors, the court concludes

that it would do little (if anything) to serve the goals of

sentencing to require her to return to full custody, and once she

completes the BOP sentence, she will be on supervised release for

five additional years.             The court has granted the motions for

compassionate   release       by    some   others,    including      one   who    the

original sentencing judge used for avoiding disparity purposes.

During her incarceration, she took many courses, worked, and

completed    drug   education.         She   has     only    minor   disciplinary

infractions.    She is 76 years old and has some medical conditions.

     Accordingly,       the   motions      (ECF   Nos.     1982,   1998)   will    be

GRANTED and Ms. Levi’s sentence will be reduced to time served.

Given that she was recently on home confinement and had a release

                                             3
     Case 8:04-cr-00235-DKC Document 2085 Filed 07/06/21 Page 4 of 4



plan approved some time ago, it appears that the structure of

supervised release can be implemented without the 14 day period

normally added to release orders to provide for transition.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                       4
